Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 17, 2004, convicting him of robbery in the first degree (three counts), robbery in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the prosecutor’s summation comments are unpreserved for appellate review (see CPL 470.05 [2]; People v Malave, 7 AD3d 542 [2004]; People v Arzon, 174 AD2d 684, 685 [1991]). In any event, the court issued curative instructions regarding most of the alleged errors, thereby dispelling any alleged prejudice (see People v Svanberg, 293 AD2d 555 [2002]; People v Rivera, 142 AD2d 614 [1988]). Further, in light of the overwhelming evidence of the defendant’s guilt, any error resulting from the prosecutor’s summation was harmless (see People v Crimmins, 36 NY2d 230, 241-242 [1975]; People v Roopchand, 107 AD2d 35, 36 [1985], affd 65 NY2d 837 [1985]). Schmidt, J.P., Rivera, Skelos and Lifson, JJ., concur.